Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 1 of 11 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


 ANDREA WACHOB KAELIN,


       Plaintiff,

 vs.                                       CASE NO:

 GENESIS HEALTH, INC., d/b/a
 BROOKS HEALTH SYSTEM, a
 Florida Not For Profit Corporation,


       Defendant.
                                       /

             COMPLAINT AND DEMAND FOR JURY TRIAL
                 INJUNCTIVE RELIEF REQUESTED

       Plaintiff Andrea Wachob Kaelin sues Defendant Genesis Health, Inc.,

 d/b/a Brooks Health System, a Florida Not For Profit Corporation

 (“Brooks”) and alleges:


 I.    Nature of action

       1.     Plaintiff Andrea Kaelin’s gender discrimination, gender

 retaliation, and Florida Private Whistle Blower claims arise from her

 employment with, and termination by, Defendant Brooks. Defendant’s
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 2 of 11 PageID 2




 disparate treatment of Ms. Kaelin based on her gender; its retaliation against

 her for opposing Defendant’s unlawful employment practices; and its

 termination of her employment because she objected to and/or refused to

 participate in Defendant’s unlawful policy and/or practice of gender

 discrimination, violated Title VII, 42 U.S.C. § 2000e, et. seq. (“Title VII”); the

 Florida Civil Rights Act, § 760.10, Fla. Stat., et. seq. (“FCRA”); and the Florida

 Private Whistle Blower Act, § 448.102(3), Fla. Stat. (“WBA”).



 II.    The parties

        2.      Ms. Kaelin was employed by Defendant as its Vice President of

 Human Resources and Learning from January 7, 2019 until her termination

 on June 24, 2020.

        3.      Defendant Brooks sells health care services and physical

 rehabilitation services, with approximately 2,500 employees.



 III.        Compliance with administrative prerequisites

        4.      On August 17, 2020, Plaintiff timely filed her charge of gender

 discrimination and retaliation with the Equal Opportunity Commission

 (“EEOC”), and the Florida Commission on Human Relations (“FCHR”). The



                                         2
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 3 of 11 PageID 3




 EEOC issued a Notice of Right to Sue dated February 19, 2021 which was

 received by Plaintiff on March 2, 2021. Plaintiff thereafter timely filed this

 action.



 IV.   Statement of facts

       5.     As VP of Human Resources and Learning, Plaintiff reported to

 Defendant’s President and Chief Operating Officer (“COO”) who at the time

 of Ms. Kaelin’s employment was Michael Spigel.

       6.     Ms. Kaelin was responsible for Employee Relations, Benefits,

 Compensation, Recruitment, HR Technology and Operations, Employee

 Health, Workers Compensation, Employee Engagement, and Learning and

 Development.

       7.     As part of her job, Ms. Kaelin was tasked with assembling a

 Human Resources team equipped to address and reduce Brooks’ employee

 turnover rate.

       8.     It was also part of Ms. Kaelin’s job duties to ensure that men

 and women were being treated equally and paid equally for equal work, i.e.,

 to ensure that Brooks was not making compensation decisions based upon

 gender.



                                       3
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 4 of 11 PageID 4




       9.    During the performance of her job, Ms. Kaelin discovered pay

 records showing that Defendant was compensating male physical therapist

 assistants (“PTAs”) more than its female PTAs, for performing equivalent

 work. Ms. Kaelin objected to this unlawful practice to CEO Baer and COO

 Spigel, and she provided a color-coded chart graphically illustrating the

 gender-based pay disparity. In response, COO Spigel berated Ms. Kaelin

 and told her that her Human Resources team and she had “gotten out of

 [their] lane,” for raising and documenting the disparate pay issue, even

 though it was Ms. Kaelin’s job to do so.

       10.   During her employment, Ms. Kaelin objected to Defendant’s

 CEO, Douglas Baer, and to its Compliance Officer, John Falcetano, about the

 frequent verbal abuse that COO Spigel directed toward her and other

 females employed by Defendant. Ms. Kaelin reported that Mr. Spigel used

 abusive, loud, insulting and inappropriately aggressive language with

 females, but not with males. To Plaintiff’s knowledge, no corrective action

 was taken by Defendant.

       11.   Ms. Kaelin objected to CFO Dan Curran’s plan to fire a female

 assistant because of Mr. Curran’s assertion that the female assistant was

 involved in a romantic relationship with her male supervisor. The male



                                      4
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 5 of 11 PageID 5




 supervisor was a direct report to CFO Curran, and the supervisor earlier

 had been placed on a performance plan because of the perception that he

 was having an inappropriate relationship with his female subordinate. But

 the perception of an ongoing romantic relationship continued after the male

 supervisor’s completion of the performance plan. Ms. Kaelin objected to

 CFO Curran’s plan to fire the female subordinate as a solution to the

 perceived romantic relationship. But Ms. Kaelin’s objection was dismissed

 by Mr. Curran, who intended to go forward with terminating only the

 female subordinate. The female subordinate resigned her employment

 immediately before she was notified of her termination.

       12.   CEO Baer terminated Ms. Kaelin on June 24, 2020, telling her

 that she was “not a good fit.” Ms. Kaelin repeatedly asked Mr. Baer to

 explain what he meant and to give her examples, but he refused to do so.

       13.   Upon concluding that CEO Baer was determined to terminate

 her employment, Ms. Kaelin asked that she be permitted to “resign,” rather

 than being “terminated” -- a courtesy that had been afforded to other

 employees terminated by Defendant. CEO Baer refused to afford that same

 courtesy to Ms. Kaelin, however, because his motive for terminating her was




                                     5
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 6 of 11 PageID 6




 discriminatory and retaliatory, because she had objected to and documented

 the gender-based discrimination occurring in Defendant’s workplace.

       14.   Mr. Baer’s conclusion that Ms. Kaelin was “not a good fit” was

 motivated at least in part by Ms. Kaelin’s gender/female, and her objections

 to the gender discrimination she reported at Brooks, as described in

 paragraphs 9-11.

       15.   Ms. Kaelin received a $93,000.00 bonus in February 2020,

 followed by a favorable performance review and salary increase in May

 2020, the month before CEO Baer abruptly terminated her allegedly because

 she was “not a good fit.”

       16.   A few weeks before CEO Baer terminated Ms. Kaelin, he had

 asked for her input on an upcoming corporate reorganization of the senior

 levels. Ms. Kaelin provided detailed recommendations regarding titling,

 structure, responsibilities, and other details. CEO Baer adopted and

 implemented Ms. Kaelin’s recommendations.

       17.   Defendant has continued to retaliate against Ms. Kaelin after

 terminating her, falsely claiming to the EEOC, and likely to others, that Ms.

 Kaelin was terminated for being “unprofessional.” Defendant has also




                                      6
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 7 of 11 PageID 7




 falsely claimed that Ms. Kaelin’s $93,000 performance bonus in February

 2020 was not related to her performance.

       18.     Ms. Kaelin has lost earnings and fringe benefits by virtue of

 Defendant’s unlawful conduct as alleged herein.

       19.     Defendant’s unlawful conduct has caused Ms. Kaelin to incur

 emotional pain, humiliation, suffering, inconvenience, mental anguish, loss

 of enjoyment of life, loss of dignity, and other non-pecuniary losses and

 intangible injuries, to the extent that any other reasonable person would

 incur such compensatory damages under the circumstances alleged in this

 Complaint.

       20.     Ms. Kaelin has retained undersigned counsel and is obligated

 to pay them a reasonable fee for their services.



 V.    Counts and Relief Sought


                                    COUNT I

             (Title VII, Gender Discrimination and/or Retaliation)

       21.     Plaintiff re-alleges paragraphs 1 to 20.

       22.     A motivating factor in Defendant’s decision to terminate Ms.

 Kaelin was her gender/female, and/or to retaliate against her for the


                                        7
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 8 of 11 PageID 8




 conduct described in paragraphs 9-11, i.e., because she complained of

 conduct made unlawful under Title VII. Defendant’s termination of Plaintiff

 violated Title VII, 42 U.S.C. § 2000e-2(a)(1) and (2), and § 2000e-3(a).

         23.   Defendant acted with malice or with reckless indifference to

 Plaintiff’s federally protected rights.


                                   COUNT II

               (FCRA, Gender Discrimination and/or Retaliation)

         24.   Plaintiff re-alleges paragraphs 1 to 20.

         25.   A motivating factor in Defendant’s decision to terminate Ms.

 Kaelin was her gender/female, and/or to retaliate against her for the

 conduct described in paragraphs 9-11, i.e., because she complained of

 conduct made unlawful under the FCRA. Defendant’s termination of

 Plaintiff violated the FCRA, Sections 760.10(1)(a) and (b), and 760.10(7), Fla.

 Stat.

                                   COUNT III

                      (Florida Private Whistle Blower Act)

         26.   Plaintiff re-alleges paragraphs 1-20.

         27.   Defendant terminated Ms. Kaelin because she objected to, or

 refused to participate in Defendant’s activities, policies, and/or practices in


                                           8
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 9 of 11 PageID 9




 violation of Title VII and the FCRA, as alleged in paragraphs 9-11.

 Defendant’s termination of Plaintiff violated the Florida Private Whistle

 Blower Act at Section 448.102(3).

                           RELIEF REQUESTED


       WHEREFORE, Plaintiff Andrea Wachob Kaelin demands the

 following legal and/or equitable/injunctive relief under all three Counts of

 this Complaint, unless specified otherwise:


       a.    Lost past earnings, wages, salary, bonuses, and other

 employment benefits incurred because of Defendant’s unlawful termination

 of Ms. Kaelin’s employment (collectively referred to as “back pay”)

       b.    Interest on the amount of back pay as of the date of judgment.

       c.    Retroactive reinstatement to Ms. Kaelin’s position or its

 equivalent, with “back pay” (hereafter collectively referred to as

 “retroactive reinstatement”).

       d.    In the event retroactive reinstatement is not feasible, then in

 addition to back pay, Plaintiff demands all earnings, wages, salary, bonuses,

 and other employment benefits she will lose in the future because of her

 unlawful termination (hereinafter collectively referred to as “front pay”).



                                       9
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 10 of 11 PageID 10




        e.     Compensatory damages including, but not limited to,

  compensation for her emotional pain, humiliation, suffering, inconvenience,

  mental anguish, loss of enjoyment of life, loss of dignity, and any other non-

  pecuniary losses or intangible injuries allowable by law or equity under

  Title VII, the FCRA, and/or under the WBA.

        f.     Punitive damages as afforded by Title VII at 42 U.S.C. § 1981a

  (b), and under the FCRA at Fla. Stat. § 760.10(5).

        g.     Attorneys’ fees and expenses, including expert witness fees as

  allowed by law, all recoverable statutory costs, and all litigation expenses

  not otherwise expressly allowed by rule or statute.

        h.     All other legal or equitable relief to which Ms. Kaelin is entitled

  as a matter of law or equity; and,

        i.     Trial by jury of all issues so triable.




                                         10
Case 3:21-cv-00496-TJC-JRK Document 1 Filed 05/10/21 Page 11 of 11 PageID 11




  Respectfully submitted,

                             s/Scott Thomas Fortune
                             FORTUNE LAW OFFICES, PA.
                             Scott Thomas Fortune,
                             Trial Counsel for Plaintiff
                             Florida Bar No. 342815
                             SFortune@FortuneLegal.com
                             1807 3rd Street North
                             Jacksonville Beach, Florida 32250
                             Telephone: (904) 246-2125
                             Mobile: (904) 333-3965
                             Facsimile: (904) 246-1551

                             Attorneys for Plaintiff




                                     11
